Citation Nr: 0020678
Decision Date: 08/07/00	Archive Date: 09/08/00

Citation Nr: 0020678	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-48 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral flatfoot, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from an August 1996 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On October 12, 1999, the Board entered a decision that denied 
the veteran's claim on appeal.  


ORDER TO VACATE

As noted above, on October 12, 1999, the Board issued a 
decision denying the veteran's claim on appeal.  However, 
after the Board issued its October 12, 1999, decision, it was 
discovered a request by the veteran for a Board hearing 
(received by the Board in January 1999) had not been acted 
upon.  The veteran was then offered an opportunity to attend 
a Board hearing and informed that the October 12, 1999, 
decision would be vacated once he appeared for the hearing.  
A Board hearing was held in June 2000.  Therefore, the 
Board's October 12, 1999, decision is hereby vacated.  See 38 
C.F.R. 20.904(a)(3) (1999).




		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Citation Nr: 9929331	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-48 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
rated 10 percent from November 1991 and 30 percent from 
February 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.



The veteran brought a timely appeal to the Board of Veterans' 
Appeals (The Board) from an August 1996 rating decision of 
the Department of Veterans Affairs Regional Office and 
Insurance Center (hereafter RO) in St. Paul, Minnesota.  

In November 1998, the Board remanded the case to the RO for 
further development.  The record shows that in June 1999, the 
RO increased the disability rating for bilateral pes planus 
to 30 percent.  The veteran continued the appeal after being 
advised of the rating determination.  The case has recently 
been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Bilateral pes planus is principally manifested by 
Achilles displacement and depressed arches, pain and likely 
hallux limitus that combined are productive of no more than 
severe impairment.

2.  The bilateral pes planus has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 30 
percent for bilateral pes planus have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic Code 5276 (1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO in July 1992 granted service 
connection for pes planus and assigned a 10 percent 
evaluation under Diagnostic Code 5276 criteria.  The veteran 
was notified of the determination by letter dated in July 
1992.  He submitted a record showing entitlement to Social 
Security Administration (SSA) disability benefits from May 
1990.  He did not contest the disability evaluation at the 
time, and it was next referenced in a claim for increase 
received in March 1996.

Records received of VA medical treatment show that the 
veteran was seen at the podiatry service in late 1994 and in 
1996 regarding foot pain primarily localized in the left 
second toe.  The VA rating examination request in late 1996 
asked for consideration of limitation on functional ability, 
pain on use limiting motion and any additional loss of motion 
with such pain and excess fatigability, incoordination or 
pain on movement.  

On a VA examination in early 1997 it was reported that the 
veteran had been doing relatively light work, sitting most of 
the time, but he had not worked in a year.  He complained of 
pain on the balls of his feet and occasionally in the dorsum 
over the metatarsal arch.  He also complained of hammertoe of 
the second toe of both feet and of trouble with his nails, 
particularly the first toe on the left.  

The examiner reported that the veteran walked with a decided 
limp and walked rather slowly not raising his heels off the 
ground much.  There was a loss of arch of both feet with an 
inability to put the fingers under the arch.  The arch 
failure did not go away when lifted off the ground.  There 
was tenderness over the metatarsals and hammertoe, 
particularly on the left second.  It was noted that the 
veteran had been issued arch supports previously but finally 
had shoes made for him, which he said did not help a great 
deal.  X-rays of the feet were interpreted as showing no 
fracture or subluxation or significant change.  

After the veteran described the problems with his feet at a 
RO hearing in 1997 (transcript 1-8) the RO obtained recent VA 
outpatient records showing occasional treatment for foot pain 
complaints though early 1997.  The RO asked for another 
examination in order to identify those manifestations of the 
feet linked to the service-connected pes planus.  

The examiner in late 1997 noted recent podiatry treatment for 
hallux limitus and onychauxis.  The feet were symmetrical and 
there was a hammer toe deformity of the second toe, the nails 
were pink and intact and not thickened or dystrophic.  It was 
the examiner's opinion that the veteran's crowded toes were 
probably due to footwear use in the past.  There was pes 
planus with collapse of the longitudinal arch to some degree.  
The Achilles tendon was tilted approximately five degrees 
from the vertical on standing and could not be realigned.  
There were no distinct calluses over the ball of the foot or 
the heel and the veteran was unable to walk on his toes and 
heels.  Palpation of the heel and foot did not elicit any 
change in his facial demeanor; he did not grimace or change 
facial expression.  Pedal pulses were [present, and the feet 
showed normal, color, tone and temperature.  Ankle range of 
motion was decreased and sensory examination showed decreased 
pinprick and vibration sense from the distal third of the 
lower leg to the ankle and foot. 

The examiner stated that there was no significant abnormality 
of the great toe of the left foot and the crowded toes were 
not due to pes planus.  The chronic foot pain on standing, 
sitting and sleeping was reminiscent of plantar fasciitis 
that could not be reproduced on examination was not a 
manifestation of pes planus.  There was no distinct chronic 
foot swelling at this time according to the examiner and 
there were no stasis changes.  The examiner opined that the 
foot pain was multifactorial representing a combination of 
the effects of pes planus, probable plantar fasciitis and 
diabetic neuropathy of the feet.  It was the examiner's 
opinion that the lack of reproducibility of symptoms 
suggested that the veteran had a significant functional 
component to his presentation.  The examiner also stated that 
as far as could be determined the hammertoe was causing no 
significant foot pain and that he did not elicit a great deal 
of symptomatology subjectively from the veteran.  

The report of VA examination in late 1997 shows that X-rays 
of the feet were compared with those taken previously and 
read for the left foot as showing a medial osteophyte at the 
left first interphalangeal joint, unchanged, and as an 
otherwise unremarkable examination.  The right foot and both 
ankles were read as unremarkable with no significant change 
in right foot vascular calcifications.  

The veteran reported to a VA dermatology examiner in 1997 
that he had flat feet and other foot problems related to flat 
feet.  He reported problems with the left great toe, the 
soles and heels of the feet.

The examiner reported that the veteran had flat appearing 
soles with minimal arch to the foot. The left lateral great 
toe showed discoloration involving the lateral aspect of the 
nail and the left second toe was consistent with hammertoe.  
There was a protruding callus over the hammertoe and a tender 
subcutaneous thickened area over the pressure-bearing surface 
of the joint corresponding to the hammertoe.  The veteran had 
tenderness to palpation of the heels more prominently on the 
left and tenderness to palpation of the anterior soles.  
There was a vesicle on the left lateral fourth toe at the 
area where it rubbed against the adjacent toe.  

The examiner's impressions included pes planus; history 
suggestive of subungual hematoma of the lateral aspect of the 
toe, per patient history, likely related to pressure to the 
lateral aspect of the left lateral great toe.  The examiner 
also reported left second toe hammer toe with dorsal callus 
formation and likely related plantar surface subcutaneous 
thickening; vesicle of the left lateral fourth toe appearing 
secondary to pressure.

In an addendum, the examiner opined that based upon the 
veteran's history it seemed reasonable that the symptoms he 
described were related to his flat foot problem.  The 
examiner opined further that the hammertoe might be 
contributing to these problems.  The examiner recommended a 
podiatry evaluation to address these issues.  

VA outpatient records how that in early 1997 the veteran was 
seen for hallux limitus and it was noted that he had received 
orthotics, inserts and injections.  In mid 1997 he was seen 
for that disorder and onychauxis and his nails were debrided 
in early 1998.  

On a VA podiatry examination in early 1998 the veteran 
complained of worsening pain in both feet and he stated that 
he did not wear orthotic issued to him.  The examiner 
reported that there was nonweightbearing pes planus that 
became accentuated with weightbearing, and the calcaneal 
stance was approximately 10 degrees inverted.  There were no 
specific areas of pain to palpation or range of motion of the 
feet and ankles and a bony prominence was noted medial and 
dorsal to the first MPJ joint bilaterally.  A mild abduction 
in both great toes was noted as impinging on the lesser toes 
and here was mild to moderate hammer toe formation 
bilaterally.  There was a decrease in range of motion to the 
first MPJ joint bilateral and pain associated with range of 
motion.  Muscle function was 5/5 in all groups.  The veteran 
had a difficult time standing on his toes that appeared 
secondary to the decreased first MPJ range of motion and not 
any significant posterior tibial tendon dysfunction.  Range 
of motion of all other joints was within normal limits and 
there were no hyperkeratotic lesions noted.  General fat pad 
atrophy was seen.  X-ray examination revealed exostosis of 
the surrounding first MPJ, vascular calcification, no gross 
soft tissue swelling and all other bones and joints normal.  
The examiner reported findings of moderate pes planus 
bilaterally, hallux limitus, possibly secondary to over 
pronation and pes planus and mild to moderate hammer toe.

The examiner commented that no significant changes had been 
noted since the last report and pes planus and hallux limitus 
deformities were seen again.  The examiner sated that pain 
could be attributed to the functional limitation of these 
problems and that treatment options do well with functional 
orthotics and accommodation, which have been recommended to 
the veteran.  The examiner commented that the veteran 
appeared to be somewhat noncompliant in treatment due to 
refusal to wear orthotic and many no shows for follow up 
care.  

After review of the additional evidentiary record, the RO in 
June 1999 increased the evaluation for pes planus to 30 
percent from February 1996 under Diagnostic Code 5276 
criteria.  


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

Flatfoot, acquired: Pronounced, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
bilateral shall be rated 50 percent and if unilateral 30 
percent.  Severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, bilateral shall be rated 30 percent and if 
unilateral 20 percent.  Moderate pes planus with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral shall be rated 10 percent.  Mild pes 
planus, symptoms relieved by built-up shoe or arch support 
shall be rated 0 percent.  Diagnostic Code 5276.


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to this 
well grounded claim.  The veteran has been provided VA 
examinations in connection with the claim that are probative 
of the level of impairment from the pes planus disability.

The recent medical examinations include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
disability.  Further, there has not been reported any other 
comprehensive evaluation or treatment since the VA 
examination report of early 1999.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  As a result of the Board remand, the RO 
obtained other records in addition to the comprehensive 
examination and assembled a record that would support an 
informed determination.  The Board in 1998 asked for a 
current examination to assess the disability of pes planus in 
accordance with the applicable rating criteria.  The veteran 
was to be offered an opportunity to identify relevant 
treatment records.  The RO contacted the veteran by letter in 
December 1998 and an examination was completed in March 1999.  
Thereafter the RO reviewed the file as supplemented by the 
recent examination and additional treatment records.  The 
record was developed in accordance with the remand order and 
appears adequate for an informed determination.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations since 1996 and found a 30 percent rating under 
Diagnostic Code 5276 criteria was supported by the record.  
The examination reports offer substantive information 
probative of the severity of the service-connected disability 
of pes planus and in view iof the paucity of relevant 
findings in the extensive record of treatment assembled as a 
result of the RO development, the reports are viewed as the 
best evidence of the current severity of the disability.  

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for pes planus as primary 
rating criteria for the ratings from 0 to 50 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the rating scheme selected by the RO appropriate 
for the veteran's disability in view of the symptomatology.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
evaluation is not warranted.  The pes planus, overall, 
appears to reflect no more disability than the corresponding 
percentage evaluation under Code 5276 of 30 percent would 
contemplate.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
30 percent evaluation for a symptomatic disorder that is 
manifested by pain and objective findings of pes planus.  

The Board observes the veteran's various foot complaints were 
evaluated and the VA examiners did not conclude there was any 
relationship between the pes planus and the majority of his 
complaints.  Thus, consideration of an alternative or 
multiple compensable ratings would appear to be unwarranted 
at this time and to do so would likely violate the 
prohibition against pyramiding in view of the current 
examination findings.  38 C.F.R. § 4.14.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase 
beyond 30 percent.  It supports a conclusion that the 
veteran's disorder is no more than a 30 percent rating would 
contemplate in view of the objective findings on the recent 
comprehensive examination.  The RO appeared to rely upon the 
1999 examination in granting an increase to 30 percent, which 
appears well supported in the record.  For a 50 percent 
rating, the objective findings should more nearly approximate 
those in the rating criteria, which must be applied in the 
rating evaluation.  Drosky v. Brown, 10 Vet App. 251 (1997).  
For example, the record does not confirm marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, or no improvement by orthopedic shoes or 
appliances.  The examiner in 1999 found moderate pes planus, 
which is obviously not a medical indication of pronounced 
disability associated with a 50 percent rating.  Although 
examiners have commented on other foot symptoms, the rating 
for pes planus requires the application of specific rating 
criteria.  

There has been a request for consideration of an 
extraschedular rating and the veteran's work background has 
been mentioned.  However, the pes planus disability does not 
appear to have rendered the veteran's disability picture 
unusual or exceptional in nature.  It has not been shown to 
constitute factors that would in and of themselves markedly 
interfere with employment, nor have they required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  Indeed, the veteran did mention 
having done sedentary type work and according to information 
on file he has apparently been irregular in attending the 
clinic evaluations.  The record on file does not show 
appreciable ongoing treatment for pes planus although he 
appears to have been observed regularly for other disorders.  
Accordingly, assignment of an increased evaluation for pes 
planus on an extraschedular basis is not warranted under the 
criteria of 38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating for bilateral pes planus is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



 

